Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.

Claim Status
This action is in response to papers filed 01/20/2021.  Claim 40 has been cancelled previously.  No claim has been amended or newly added since last office action was mailed on 07/20/2020.  Claims 1-17, 20-35, and 47-48 have been withdrawn.   Accordingly, claims 18-19, 36-39, 41-46, and 49 are examined on the merit. 

 Information Disclosure Statement
The Information Disclosure Statements filed 12/18/2020 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  The foreign language references, are only considered to the extent where an English translation available or examiner understands that language.  A signed copy of form 1449 is enclosed herewith. 

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 18-19, 36-39, 42-43, 45- 46, and 49 under pre-AIA  35 U.S.C. 103 is hereby withdrawn in view of dispute on the publication date of Di et al (“Di’, non-patent literature, the American review of respiratory disease; American thoracic society 2017 international conference, vol. 195, no. Suppl, 1 January 2017, page A7630).   

Claim Rejections - 35 USC § 112 - Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19, 36-39, 41-46, and 49  are rejected under 35 U.S.C.§112, first paragraph, because the specification, while being enabling for both gram positive bacteria (GPB) MSSA- and MRSA- and gram negative bacteria (PA)-induced respiratory infection in mice result in significantly increased lung bacterial burden that is accompanied by increased recruitment of neutrophils and elevated pro-inflammatory cytokines and chemokines, does not reasonably provide an enablement for a method of improving resistance to a bacterial-induced acute respiratory infection in a mammal, comprising providing a reconstituted material comprising a micronized powder in a solution, wherein the micronized powder is obtained from a devitalized 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
This rejection is based on the absence of an enabling disclosure for a method of a method of improving resistance to a bacterial-induced acute respiratory infection in a mammal, comprising providing a reconstituted material comprising a micronized powder in a solution, wherein the micronized powder is obtained from a devitalized extracellular matrix material of an epithelial basement membrane; and administering said reconstituted material in a therapeutically effective dose into said mammal. However, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
protecting the mammal from a bacterial-induced acute respiratory infection. The term “a mammal” is broad, encompassing any warm-blooded vertebrate animal of a class that is distinguished by the possession of hair or fur, the secretion of milk by females for the nourishment of the young, and (typically) the birth of live young.  The term “a devitalized extracellular matrix” has been established as a biomaterial that preserves a tissue's native environment, promotes cell proliferation, and provides cues for cell differentiation as evidenced by Kim (abstract).  The term “administering … in a therapeutically effective dose into said mammal” means any routes of administering the material including parenteral, oral or topical at any timing of therapy, dose level, and frequency of administration.
The specification indicates that the gram-positive (GPB) Staphylococcus aureus strains (MSSA ATCC #49775 and MRSA USA300), and gram-negative GNB Pseudomonas aeruginosa (PA01, ATCC BAA-47) and Klebsiella pneumoniae (KP, B3) are used for all experiments ([0071] of the specification as filed).
The specification teaches in vivo exposure of mice to bacteria (page 12 of the specification as filed). The specification states that exogenous administration of UBM digest through intra-tracheal instillation protected the inoculated mice from severe lung infection by significantly decreasing the bacterial burden and by attenuation of the bacterial cytokine/chemokine secretion. Furthermore, an undigested particulate form of UBM, can similarly achieve the protected function of UBM against GPB- and GNB-induced infection to provide an off-the-shelf and easily accessible resource to minimize and treat bacterial infection ([0011] and [0089] of the specification as filed). The specification show that the exogenously in vivo is provided.  Thus, the guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. 
As evidenced by the non-patent literature, Silverman et al, one of ordinary skill in the art would not be able to predict in vivo antibacterial activity in one species, particularly human subject, based on that of another species, normally nice.  Silverman et al discloses that daptomycin has potent bactericidal activity (MIC90, 0.06 mg/mL) against Streptococcus pneumoniae, the most common gram-positive pathogen in this indication, yet failed to achieve statistical non-inferiority criteria in a clinical trial for severe community-acquired pneumonia. As stated by Harada, et al for the treatment of MRSA-related lung infections, including pneumonia, daptomycin is not recommended because it is inactivated by the lung surfactant.  However, in a study of blood stream infections due to MRSA that possessed elevated vancomycin MICs, daptomycin treatment is associated with outcomes better than those seen with vancomycin treatment.  Thus, the level of antibacterial activity is unpredictable.
For the animal models, there are several variables that are taken into consideration. These can include host-specific variables such as the animal species, route of infection, infection site, immune status, end organ/tissue sampling and optimal endpoint measure. Pathogen-specific variables include the genus/species, inoculum size, virulence, and drug-susceptibility. Finally, therapeutic variables include route of drug administration, timing of therapy, dose level, and 
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to treat and prevent a bacterial-induced acute respiratory infection in a human subject by administering to a human patient a composition comprising an effective amount of a micronized powder comprising a devitalized extracellular matrix material of an epithelial basement membrane, as claimed in the instant application.
Therefore, in view of the art recognized high level of unpredictability of translating exciting pre-clinical discoveries into clinical testing for an bacterial-induced infection, and the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding treating pulmonary infection in a human patient, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.

In the interest of compact prosecution, art rejections are set forth below.
Applicant’s arguments filed 01/20/2021 have been fully considered, but they are not found persuasive for the reasons in the section of response to arguments

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
Claims 18-19, 36-39, 42, 45-46, and 49 are rejected under pre-AIA  35 U.S.C. 103 as obvious over Gilbert et al (“Gilbert’, WO 2010065843 A2, published June 10, 2010, of record) and Brennan et al (“Brennan”, non-patent literature, Tissue Eng. 2006 October ; 12(10): 2949-2955, submitted by applicant in the form of IDS) in view of Velkov et al (“Velkov”, Advanced Drug Delivery Reviews; Volume 85, Pages 65-82, , May 2015).
 It should be noted that Gilbert et al. (“Gilbert”), US patent application: 20110262498 A1, (published October 27, 2011) is referenced for convenience (e.g. paragraph #s). 
The instant claims embrace a method for improving resistance to a bacterial-induced acute respiratory infection in a mammal comprising: providing a reconstituted material comprising a micronized powder in a solution, wherein the micronized powder is obtained from a devitalized extracellular matrix material of an epithelial basement membrane; and administering said reconstituted material in a therapeutically effective dose into said mammal.
In addition, claim 18 uses the open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited steps or components. 
Gilbert is directed to Biologic Scaffold for Prevention of Pulmonary Fibrosis (title). Gilbert teaches methods delivering an amount of a powdered extracellular matrix (ECM)-derived material to the respiratory system of the subject effective to prevent, lessen or treat pulmonary fibrosis in a subject (abstract, read on  the active step of providing and administering ECM in the instant claim 18).  Gilbert indicates that the powder is sifted through stainless steel mesh on a Sonic Sifter to less than 75 m ([0059], read on the limitation of micronized in the instant claim infection, such as atypical pneumonia ([0003], read on the limitation of infections in the instant claim 46).  Gilbert also teaches that the extracellular matrix-derived material comprises epithelial basement membrane, tunica submucosa, or the extracellular matrix-derived material is isolated from small intestinal submucosa, the ECM is derived from urinary bladder, including commercially available preparations ([0006] and [0034], read on the limitation of ECM in the in claims 18-19 and 45).  Gilbert further teaches that he powdered ECM-derived material may be admixed with any pharmaceutically acceptable carrier or carriers or other excipients, including flow enhancers, flavorings, salts, buffers, and the powdered or solubilized material also can be dispensed in any useful spray, aerosol or nebulization airway delivery device ([0043 and [0044], read on the limitation of administration routes in the instant claim 36).  Gilbert exemplifies a wound healing assay using UBM powder; 0.075 U/mL Bleomycin+0.5 mg/mL UBM digest; 0.075 U/mL Bleomycin+0.5 mg/mL Pepsin digest; and 0.5 mg/mL UBM digest ([0064], read on the limitations of UBM in the instant claim 45).  
Gilbert doesn’t expressly teach the lung infection is caused by bacteria nor the powder needs reconstituted before use.  These deficiencies are cured by Brennan and Quon.   
Brennan is directed to antibacterial activity within degradation products of biological scaffolds composed of extracellular matrix (title, interpreted as devitalized).  Brennan teaches that biological scaffolds composed of extracellular matrix (ECM) have been shown to be resistant to deliberate bacterial contamination in preclinical in vivo studies (abstract, read on the preamble of improving resistance to a bacterial-induced infection in the instant claim 18).  Brennan also teaches that antibacterial activity has been shown in 4 different types of non-chemically cross-linked ECMs, suggesting that this biological activity may be a common feature of all ECMs (past S. aureus growth for 24 h; E. coli growth for 9 h (see results on page 3, read on the bacterium strain in the instant claim 42).    
Velkov is directed to inhaled anti-infective chemotherapy for respiratory tract infections (title).  Velkov indicates that one of the most common causes of illnesses in humans is from respiratory tract infections caused by bacterial, viral or fungal pathogens. Inhaled anti-infective drugs are crucial for the prophylaxis and treatment of respiratory tract infections (abstract).  Velkov teaches that more than handful drugs as inhaled formulation (Fig. 1 on page 67), for example, Ribavirin (an antiviral drug) is reconstituted with sterile water (Table 1 on page 68).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose S. aureus and E. coli taught by Brennan as the particular bacterial strains to be incorporated into method of Gilbert.  A person of ordinary skill would have been motived to do so because Gilbert has taught that micronized ECM powder generally could be incorporated into biologic scaffold for prevention of pulmonary fibrosis caused by infections, and Brennan has confirmed that ECM is known to be effectively inhibiting bacteria, including S. aureus, growth.  It is believed that reconstitute a powdered drug as taught by Velkov is a common practice and would have been a prima facie case.  Thus, in view of the teachings Gilbert, Brennan, and Velkov there would have been a reasonable expectation that a method for improving resistance to a bacterial-induced acute respiratory infection in a mammal comprising administering the mammal a reconstituted material comprising a micronized powder ECM in a solution is successful, especially absent evidence to the contrary.  
As written the method for improving … in claim 18 is considered an intent. Any prior art teaching the same method (administering to a mammal) and the same ingredients (the micronized 
Although Gilbert is silent about ECM being able to improve resistance to a bacterial-induced acute respiratory infection in a mammal (property), there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  In this case, the method step of Gilbert is the same as that of claimed (administering to a mammal), the same ECM is necessarily have the same property of protecting a mammal from a bacterial-induced infection. 
As to the solution comprises a physiological buffer in claim 37, it is reasonably believed that the pharmaceutically acceptable carrier of Gilbert containing buffer meets this limitation because the method of Gilbert, including the ECM and the route of administering is essentially the same as the claimed method.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As to the micronized powder is non-digested in claim 38 or non-cross-linked in claim 39, Gilbert teaches that wild-type mice were treated with saline, UBM-ECM, SIS-ECM, UBM-ECM digest, or pepsin digest (Fig. 3), no crosslinked ECM is used.  Thus, the limitations in claims 38 and 39 are met. 
As to the micronized powder is stored at room temperature for a prolonged length of time in claim 49, it is considered property of the micronized powder.  It is reasonable to believe that the 
Claims 41 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Gilbert et al (“Gilbert’, WO 2010065843 A2, published June 10, 2010) in view of Brennan et al (“Brennan”, non-patent literature, Tissue Eng. 2006 October ; 12(10): 2949-2955) as applied to claims 18-19, 36-39, 42, 45- 46, and 49 in further view of Chmiel et al (“Chmiel”, non-patent literature, AnnalsATS; Volume 11; Number 7; pp. 1120-29; published September 2014). 
The teaching of Gilbert and Brennan have been discussed as applied to claims 18-19, 36-39, 42, 45- 46, and 49.  Gilbert and Brennan do not expressly teach the respiratory infection is induced by Pseudomonas aeruginosa or by Methicillin-resistant Staphylococcus aureus (MRSA).  These deficiencies are cured by Chmiel. 
Chmiel is directed to Antibiotic Management of Lung Infections in Cystic Fibrosis (title).  Chmiel teaches that the prevalence of MRSA has increased dramatically over the last decade and now is detected in the respiratory tract of greater than 25% of patients with CF in the United States (left hand column on page 1120). Chmiel also teaches that f difficult pulmonary bacterial infections in cystic fibrosis include Pseudomonas aeruginosa and MRSA (Table 2 on page 1123, read on the limitation of bacterial species in the instant claims 41 and 43).    
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose treating respiratory infection caused by Pseudomonas 
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Gilbert et al (“Gilbert’, WO 2010065843 A2, published June 10, 2010) in view of Brennan et al (“Brennan”, non-patent literature, Tissue Eng. 2006 October ; 12(10): 2949-2955) as applied to claims 18-19, 36-39, 42, 45- 46, and 49 in further view of Rammaert et al (“Rammaert”, BMC Infect Dis.; vol. 12: 3; pp 1-7; published online 2012 Jan 10). 
The teachings of Gilbert and Brennan have been discussed as applied to claims 18-19, 36-39, 43, 45- 46, and 49.  Gilbert and Brennan do not expressly teach the respiratory infection is caused by Klebsiella pneumoniae as claimed. This deficiency is cured by Rammaert.   
Rammaert is directed to Klebsiella pneumoniae related community acquired acute lower respiratory infections (title).  Rammaert teaches that, in many Asian countries, Klebsiella pneumoniae (KP) is the second pathogen responsible for community-acquired pneumonia (background on page 1). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose treating respiratory KP infection taught by Rammaert as the particular strategy to be incorporated into the method of Gilbert.  A person of ordinary skill would have been motived to do so because Rammaert has taught that KP is the second pathogen responsible for community-acquired pneumonia. Thus, in view of the teachings Gilbert, Brennan, 

Response to arguments
Applicant argues that Gilbert does not teach or suggest treating an acute bacterial infection of the lung instead Gilbert teaches the use of ECM-derived material to prevent, lessen or treat pulmonary fibrosis. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth in the rejection above, the rejection is based upon the combinations of three references.  Additionally, treating an acute bacterial infection  is an intended purpose. The same drug, the same formulation would necessarily have the same effect in the lung when administered therein. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
  Applicant also argues that the acute disease patient population treated by the currently claimed method differs from the chronic disease patient population treated by the methods of Gilbert. Brennan specifically describes antimicrobial activity of a degraded ECM scaffold on S. aureus and E. coli cultures in vitro.


CONCLUSION
No claim is allowed. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617